         Case 1:18-cv-12058-RGS Document 199 Filed 03/14/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )             Case No. 1:18-cv-12058-RGS
                                            )
ROGER KNOX, WINTERCAP SA,                   )
MICHAEL T. GASTAUER, WB21 US                )
INC., SILVERTON SA INC., WB21 NA            )
INC., C CAPITAL CORP., WINTERCAP            )
SA INC. AND B2 CAP INC.                     )
                                            )
                  Defendants,               )
       and                                  )
                                            )
RAIMUND GASTAUER, SIMONE                    )
GASTAUER FOEHR, B21 LTD., SHAMAL            )
INTERNATIONAL FZE, AND WB21 DMCC            )
                                            )
                  Relief Defendants.        )
___________________________________________ )

                    DEFENDANT MICHAEL T. GASTAUER’S
          ASSENTED-TO MOTION TO AMEND PRELIMINARY INJUNCTION

       Defendant Michael T. Gastauer, by and through undersigned counsel, with the assent of

Plaintiff Securities and Exchange Commission, respectfully moves the Court to enter the

attached Stipulation and Order. The Order amends the previously-entered Preliminary

Injunction, Asset Freeze, and Order for Other Equitable Relief (Dkt. #57) by authorizing Mr.

Gastauer to use $25,000 of funds held in trust for him by the law firm of Quinn Emanuel

Urquhart & Sullivan LLP (“Quinn Emanuel”) to pay legal fees in connection with his ongoing

efforts to settle this matter.
         Case 1:18-cv-12058-RGS Document 199 Filed 03/14/21 Page 2 of 2




                                          Respectfully submitted,


                                          /s/ William D. Weinreb
                                          William D. Weinreb (BBO #557826)
                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                                          111 Huntington Avenue, Suite 520
                                          Boston, MA 02199
                                          Tel: 617-712-7100
                                          billweinreb@quinnemanuel.com


                                 CERTIFICATE OF SERVICE

I hereby certify that on March 14, 2021, a true and correct copy of the foregoing document was
filed through the Court’s CM/ECF system, and accordingly, the document will be sent
electronically to all participants registered to receive electronic notice in this case. A copy will
also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.

                                                       /s/ William D. Weinreb
                                                           William D. Weinreb
